PER CURIAM The appellant, James J. Kelly, apparently wishing to practice law without taking and passing the bar examination, filed a complaint in the circuit court against “Robert L. Rodgers [Rogers], Secretary and Law Examiner Board.” No service of process appears to have been had, but Rogers filed a demurrer to the complaint. The court sustained the demurrer and dismissed the complaint. We affirm. The complaint states no facts constituting a cause of action against Rogers, who is secretary of the State Board of Law Examiners, or anyone else. The practice of law is not a profession open to a person simply because he wishes to engage in it. “The right to practice law is not an absolute right, but a privilege only.” Wernimont v. State ex rel. Little Rock Bar Assn., 101 Ark. 210, 142 S.W. 194, Ann. Cas. 1913D, 1156 (1911). Kelly’s complaint states no facts showing either that he is entitled to take the bar examination or that he is entitled to practice law as a matter of constitutional right. Affirmed. Fogleman, J., not participating.